Tilson, Judge:
This appeal has been submitted for decision upon a stipulation to the effect that the issue herein is the same as the issue in United States v. Nippon Dry Goods Co., Reap. Dec. 5006; that the appraised value of certain articles, less any additions made by the importer by reason of the so-called Japanese consumption tax to meet advances made by the appraiser in similar cases, represent the export value of such items; and that there was no higher foreign value therefor.
On the agreed facts and cited authority, I find and hold the proper dutiable export value of the rayon mats covered by this appeal to be the value found by the appraiser, less any amount added by the importer by reason of the so-called Japanese consumption tax to meet advances made by the appraiser in similar cases. Judgment will be rendered accordingly.